DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a final office action in response to Applicant's remarks and amendments filed on 6/9/2022. Claim 1 is currently amended. Claims 2-4 are canceled. Claims 12-14 are newly added. Claims 1, 5-9, and 12-14 are pending review in this action. The previous objections regarding the Claims are withdrawn in light of Applicant's amendment to the Claims. The previous 35 U.S.C 102 rejections are withdrawn in light of Applicant's amendment to Claim 1. New grounds of rejection necessitated by Applicant's amendments are presented below.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-9, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal direction" in line 14.  There is insufficient antecedent basis for this limitation in the claim. Nowhere prior to line 14 is any “longitudinal direction” mentioned, and it would not be easily ascertained by the skilled artisan which direction is being referred to as “the longitudinal direction”, as there are reasonably multiple directions which could be considered a longitudinal direction. The examiner notes that for purposes of examination, a broad interpretation of “the longitudinal direction” will be used when evaluating prior art. Claims 5-9 and 12-14 are also rejected due to their dependency on Claim 1.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-9, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rho et al. (WO 2016/036184A1). In lieu of a machine translation, all citations in this office action are made in reference to the equivalent US case Rho et al. (US 20170263972A1).
Regarding Claim 1, Rho discloses a flexible battery (100) comprising: an electrode assembly (110) including a positive electrode (112) having a positive electrode current collector (112a) of which at least one surface is partially or entirely coated with a positive electrode active material (112b), a negative electrode (116) having a foil-type negative electrode current collector (116a) of which at least one surface is partially or entirely coated with a negative electrode active material (116b) (Figures 2 and 10, [0056, 0088-0089, 0097]).  Rho further discloses a separator (114) disposed between the positive electrode (112) and the negative electrode (116) (Figure 10, [0088]), an electrolyte solution [0056], and an exterior material (10) configured to encapsulate the electrode assembly (110) with the electrolyte solution, and that the electrode assembly (110) is formed with a pattern for contraction and relaxation in a longitudinal direction (Lx direction shown in Figure 3) during bending (Figure 3, [0022, 0057]). Rho further discloses that the positive electrode current collector (112a) has a thickness of 20 µm and that the negative electrode current collector (116a) has a thickness of 15 µm (Figure 10, [0166]). 
Rho further discloses that the pattern may be formed with crest portions and trough portions, wherein the crest portions and trough portions may be various shapes and sizes (Figures 3 and 7, [0019-0021]). Rho further discloses that the height (average vertical distance, h) of the crests/troughs may be between 0.072 mm and 1.5 mm and the width of the crests/troughs may be between 0.569 mm and 1.524 mm (Figure 7, [0036, 0087]). As shown in Figure 7b, such an embodiment exists where there are approximately 7 crest/trough sides (see annotated Figure 7 below) in a portion of the electrode assembly (110) having 7 crests/troughs (see annotated Figure 7 below). Thus, for example, in an embodiment wherein the electrode assembly (110) has a length of 7 crests/troughs, when the pattern is formed and contracted the length of the electrode assembly (110) is approximately 10 mm (when p is selected to be 1.429 mm). When h in this embodiment is selected to be 0.285 mm (and thus 7*h=1.995 mm), the electrode assembly (110) would necessarily be elongated by ~20% when relaxed to a flattened state. 
As such, though Rho does not explicitly disclose the percentage of elongation that can be achieved by the flexible battery (100), the skilled artisan would appreciate that there are many embodiments of Rho which would possess the ability taught by the instant application to elongate by 15 to 25% in a direction perpendicular to the longitudinal direction (Ly direction shown in Figure 3) in-plane upon selection of the shapes and sizes of the crests/troughs, as well as the selection of the degree of relaxation/flattening. 
Referring to Figure 3, the examiner notes that when the Ly direction is considered as the longitudinal direction, the Lx direction would be considered perpendicular to the longitudinal direction. Furthermore, the Lx direction may be considered a longitudinal direction (for example, a longitudinal direction of second region, S2), in which a pattern for contraction and relaxation is formed (see Figure 3).
The examiner further notes that as the battery of Rho is comprised of the same materials and structure as the instant application, and further is taught to be able to achieve an elongation of 15 to 25%, the battery of Rho would necessarily meet all of the limitations of Claim 1.

    PNG
    media_image1.png
    497
    692
    media_image1.png
    Greyscale

Annotated Figure 7 (Rho WO2016/036184A1)
In Regards to Claim 5, Rho further discloses the negative electrode current collector (116a) includes copper (Cu); and the positive electrode current collector (112a) includes aluminum (Al) [0166].
In Regards to Claim 6, Rho further discloses that the positive electrode active material (112b) and the negative electrode active material (116b) include polytetrafluoroethylene (PTFE) [0096].
In Regards to Claim 7, Rho further discloses the exterior material (120) includes a first region (S1) forming an accommodation part configured to accommodate the electrode assembly (110) and the electrolyte solution, and a second region (S2) disposed to surround the first region (S1) to form a sealing part (Figure 3, [0122]).
In Regards to Claim 8, Rho further discloses the first region (S1) includes a pattern for contraction and relaxation in a longitudinal direction (Lx during bending (Figure 3, [0057, 0074]).
In Regards to Claim 9, Rho further discloses that the electrode assembly (110) and the first region (S1) are matched with each other [0041].
In Regards to Claim 13, Rho further discloses that the negative electrode active material (116b) may be black lead carbon (graphite) [0094].
In Regards to Claim 14, Rho further discloses that the positive electrode (112) comprises a positive electrode active material (112b) on both sides of the positive electrode current collector (112a), wherein the positive electrode current collector (112a) has a thickness of 20 µm and the total thickness of the positive electrode (116) is 120 µm (Figure 10, [0166]). Thus, each of the positive electrode active material layers (112b) has a thickness 50 µm ([120 µm total electrode thickness – 20 µm current collector thickness] / 2 active material layers = 50 µm). Rho further discloses that the negative electrode (116) comprises a negative electrode active material (116b) on both sides of the negative electrode current collector (116a), wherein the negative electrode current collector (116a) has a thickness of 15 µm and the total thickness of the negative electrode (116) is 115 µm (Figure 10, [0166]). Thus, each of the negative electrode active material layers (116b) has a thickness 50 µm ([115 µm total electrode thickness – 15 µm current collector thickness] / 2 active material layers = 50 µm).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (WO 2016/036184A1), as applied to Claim 1 above, and further in view of Tajima et al. (US 20170373285A1). In lieu of a machine translation of Rho et al. (WO 2016/036184A1), all citations in this office action are made in reference to the equivalent US case Rho et al. (US 20170263972A1).
In Regards to Claim 12 (Dependent Upon Claim 1):
	Rho discloses the flexible battery of Claim 1 as set forth above. Rho further discloses that the positive electrode current collector (112a) has a thickness of 20 µm (Figure 10, [0166]).
	Rho is deficient in disclosing that the positive electrode current collector has a thickness of 25 µm to 30 µm.
	Tajima discloses a flexible battery (50) comprising a positive and a negative electrode (Figure 13A, [0080, 0136]). Tajima further discloses that the positive electrode is comprised of the positive electrode current collector on which the positive electrode active material layer is formed [0156]. Tajima further discloses that the positive electrode current collector may have a thickness of between 5 µm and 30 µm [0160].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of the positive electrode current collector of Rho, a thickness of between 25 µm and 30 µm, as it is known in the art as a useful thickness for a positive electrode current collector for a flexible battery, as taught by Tajima. By doing so, all of the limitations of Claim 12 are met.
Claims 1, 5-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (WO 2016/036184A1) further in view of Kim et al. (US 20120015206A1). In lieu of a machine translation, all citations in this office action are made in reference to the equivalent US case Rho et al. (US 20170263972A1).
The examiner notes that though the rejection under 35 U.S.C. 102 is maintained, the following 35 U.S.C. 103 is additionally added to encourage compact prosecution.
In Regards to Claim 1:
Rho discloses a flexible battery (100) comprising: an electrode assembly (110) including a positive electrode (112) having a positive electrode current collector (112a) of which at least one surface is partially or entirely coated with a positive electrode active material (112b), a negative electrode (116) having a foil-type negative electrode current collector (116a) of which at least one surface is partially or entirely coated with a negative electrode active material (116b) (Figures 2 and 10, [0056, 0088-0089, 0097]).  Rho further discloses a separator (114) disposed between the positive electrode (112) and the negative electrode (116) (Figure 10, [0088]), an electrolyte solution [0056], and an exterior material (10) configured to encapsulate the electrode assembly (110) with the electrolyte solution, wherein the electrode assembly (110) is formed with a pattern for contraction and relaxation in a longitudinal direction (Lx direction in Figure 3) during bending (Figure 3, [0022, 0057]). Rho further discloses that the positive electrode current collector (112a) has a thickness of 20 µm and that the negative electrode current collector (116a) has a thickness of 15 µm (Figure 10, [0166]). 
Rho further discloses that the pattern may be formed with crest portions and trough portions, wherein the crest portions and trough portions may be various shapes and sizes (Figures 3 and 7, [0019-0021]). Rho further discloses that the height (average vertical distance, h) of the crests/troughs may be between 0.072 mm and 1.5 mm and the width of the crests/troughs may be between 0.569 mm and 1.524 mm (Figure 7, [0036, 0087]). As shown in Figure 7b, such an embodiment exists where there are approximately 7 crest/trough sides (see annotated Figure 7 below) in a portion of the electrode assembly (110) having 7 crests/troughs (see annotated Figure 7 below). Thus, for example, in an embodiment wherein the electrode assembly (110) has a length of 7 crests/troughs, when the pattern is formed and contracted the length of the electrode assembly (110) is approximately 10 mm (when p is selected to be 1.429 mm). When h in this embodiment is selected to be 0.285 mm (and thus 7*h=1.995 mm), the electrode assembly (110) would necessarily be elongated by ~20% when relaxed to a flattened state. 

    PNG
    media_image2.png
    644
    896
    media_image2.png
    Greyscale

Annotated Figure 7 (Rho WO2016/036184A1)

However, Rho does not explicitly disclose the percentage of elongation that can be achieved by the flexible battery or explicitly disclose that the elongation is in a direction perpendicular to the longitudinal direction. For example when the Lx direction in Figure 3 is considered the longitudinal direction, the Ly direction would be considered perpendicular to the longitudinal direction.
Kim discloses a current collector for a lithium secondary battery, wherein the current collector is made of copper with a thickness of 1-35 µm, and is textured such that it can be elongated [0012, 0017, 0023]. Kim further discloses that the current collector has a preferred elongation of 3-20% [0016]. As can be seen from Figure 1, the texture is formed such that elongation may occur in both directions in the plane of the current collector. Kim further teaches that by incorporating a texture onto the current collector, wrinkles can be prevented from forming on the surface of the current collector, thus preventing short-circuiting of the electrode as well as separation of the active material from the current collector [0009-0011].  
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case obviousness exists (MPEP §2144.05 I).Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to apply the teachings of Kim to the battery of Rho by ensuring that the pattern is formed such that an elongation of 15% to 20% may occur in both directions in the plane of the battery, as it is known in the art to include a pattern on a copper current collector which allows such an elongation, as taught by Kim. Such a modification would provide the skilled artisan with a reasonable expectation of success in preventing the formation of wrinkles on the current collector, thus reducing the risk of the active material separating from the current collector and the short-circuiting of the battery. By making the above modification, all of the limitations of Claim 1 are met.
Furthermore, the examiner notes that though Rho does not explicitly disclose the percentage of elongation that can be achieved by the flexible battery (100), the skilled artisan would appreciate that there are many embodiments of Rho which would possess the ability taught by the instant application to elongate by 15 to 25% in a direction perpendicular to the longitudinal direction in-plane upon selection of the shapes and sizes of the crests/troughs, as well as the selection of the degree of relaxation/flattening. 
In Regards to Claim 5 (Dependent Upon Claim 1):
Rho as modified by Kim discloses the flexible battery of Claim 1 as set forth above. Rho further discloses the negative electrode current collector (116a) includes copper (Cu); and the positive electrode current collector (112a) includes aluminum (Al) [0166]. Therefore, all of the limitations of Claim 5 are met.
In Regards to Claim 6 (Dependent Upon Claim 1):
Rho as modified by Kim discloses the flexible battery of Claim 1 as set forth above. Rho further discloses that the positive electrode active material (112b) and the negative electrode active material (116b) include polytetrafluoroethylene (PTFE) [0096]. Therefore, all of the limitations of Claim 6 are met.
In Regards to Claim 7 (Dependent Upon Claim 1):
Rho as modified by Kim discloses the flexible battery of Claim 1 as set forth above. Rho further discloses the exterior material (120) includes a first region (S1) forming an accommodation part configured to accommodate the electrode assembly (110) and the electrolyte solution, and a second region (S2) disposed to surround the first region (S1) to form a sealing part (Figure 3, [0122]). Therefore, all of the limitations of Claim 7 are met.
In Regards to Claim 8 (Dependent Upon Claim 7):
Rho as modified by Kim discloses the flexible battery of Claim 7 as set forth above. Rho further discloses the first region (S1) includes a pattern for contraction and relaxation in a longitudinal direction (Lx direction in Figure 3) during bending (Figure 3, [0057, 0074]). Therefore, all of the limitations of Claim 8 are met.
In Regards to Claim 9 (Dependent Upon Claim 8):
Rho as modified by Kim discloses the flexible battery of Claim 8 as set forth above. Rho further discloses that the electrode assembly (110) and the first region (S1) are matched with each other [0041]. Therefore, all of the limitations of Claim 9 are met.
In Regards to Claim 13 (Dependent Upon Claim 1):
Rho as modified by Kim discloses the flexible battery of Claim 1 as set forth above. Rho further discloses that the negative electrode active material (116b) may be black lead carbon (graphite) [0094]. Therefore, all of the limitations of Claim 13 are met.
In Regards to Claim 14 (Dependent Upon Claim 1):
Rho as modified by Kim discloses the flexible battery of Claim 1 as set forth above. Rho further discloses that the positive electrode (112) comprises a positive electrode active material (112b) on both sides of the positive electrode current collector (112a), wherein the positive electrode current collector (112a) has a thickness of 20 µm and the total thickness of the positive electrode (116) is 120 µm (Figure 10, [0166]). Thus, each of the positive electrode active material layers (112b) has a thickness 50 µm ([120 µm total electrode thickness – 20 µm current collector thickness] / 2 active material layers = 50 µm). Rho further discloses that the negative electrode (116) comprises a negative electrode active material (116b) on both sides of the negative electrode current collector (116a), wherein the negative electrode current collector (116a) has a thickness of 15 µm and the total thickness of the negative electrode (116) is 115 µm (Figure 10, [0166]). Thus, each of the negative electrode active material layers (116b) has a thickness 50 µm ([115 µm total electrode thickness – 15 µm current collector thickness] / 2 active material layers = 50 µm). Therefore, all of the limitations of Claim 14 are met.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (WO 2016/036184A1) as modified by Kim et al. (US 20120015206A1), as applied to Claim 1 above, and further in view of Tajima et al. (US 20170373285A1). In lieu of a machine translation of Rho et al. (WO 2016/036184A1), all citations in this office action are made in reference to the equivalent US case Rho et al. (US 20170263972A1).
In Regards to Claim 12 (Dependent Upon Claim 1):
	Rho as modified by Kim discloses the flexible battery of Claim 1 as set forth above. Rho further discloses that the positive electrode current collector (112a) has a thickness of 20 µm (Figure 10, [0166]).
	Rho is deficient in disclosing that the positive electrode current collector has a thickness of 25 µm to 30 µm.
	Tajima discloses a flexible battery (50) comprising a positive and a negative electrode (Figure 13A, [0080, 0136]). Tajima further discloses that the positive electrode is comprised of the positive electrode current collector on which the positive electrode active material layer is formed [0156]. Tajima further discloses that the positive electrode current collector may have a thickness of between 5 µm and 30 µm [0160].
Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to select for the thickness of the positive electrode current collector of Rho, a thickness of between 25 µm and 30 µm, as it is known in the art as a useful thickness for a positive electrode current collector for a flexible battery, as taught by Tajima. By doing so, all of the limitations of Claim 12 are met.
Response to Arguments
Applicant’s arguments, filed 6/9/2022, with respect to the rejection of Claims 1-9 under Rho et al. (WO 2016/036184A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Rho et al. (WO 2016/036184A1) and Tajima et al. (US 20170373285A1).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759